Title: To James Madison from Mathew Arnold Hœvel, 22 March 1811
From: Hœvel, Mathew Arnold
To: Madison, James


May it please Your Excellency.Santiago March 22d. 1811.
By special request of the present board of Government in the Kingdom of Chile, I have the honor to transmit to Your Excell & Government of the United States the enclosed Official letter, & am happy to add that the sentiments therein expressed are truly those which now in the highest degree animate this Board & the good people of Chile—and which sentiments I venture to assert will last with them towards the United States & its Citizens with preference to what any European Power may expect.
I beg leave to suggest to the Wisdom of Your Excellency, weither it would no⟨t be⟩ of moment to meet the wish of this Board in soon appointing an Agent here with ⟨whom⟩ they might treat on subjects highly interesting & advantageous to both nations.
The representatives of the people will meet in Congress next month for the first time, and a new Constitution is to be formed. I have the honor to remain with great regard Sir Your Excellencys most obedient & very hble Servt.
Mathw. Arnd. Hœvela Citizen of the U: S: of A. late of New York now residing at Santiago.
 
[First Enclosure]§ From Fernando Márquez de la Plata and Others
22 March 1811, Santiago. Extends the hand of friendship from Chile to the people of the U.S. Encloses a “Declaration of Commerce” by which “the productions of our Soil and of our Industry will be common.” Adds that since “every description of Arms are to us objects of the most urgent necessity and especially Guns and Pistols,… the obligation would be immense if you would send us—as we earnestly beg of you to do, some artisans who know how to make them.” Advises that “those of your fellow Citizens who navigate these Seas” have been asked to “permit the recent orders of this Govt.… to blot out from their Minds, the unfriendly ideas with which those who formerly governed here had doubtless inspired them.”
 